Order modified by striking out the provision adjudging defendants Gottesman and Weiss in contempt and directing their imprisonment, and by adding thereto the provision *821that their answers be struck out because of their disobedience of the order of discovery and inspection. As so modified, the order is affirmed, without costs, and without prejudice to a renewal of the application to punish for contempt upon service of the order of discovery and inspection on these defendants personally. The Special Term was without power to punish the defendants for contempt by imprisonment or fine without proof of personal service of the order directing discovery and inspection. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.